DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-4, 11, 13, and 15 have been amended. Claims 5-8, and 10 have been cancelled. Claims 1-4, 9, and 11-15 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20220248044 A1) in view of Bross (Versatile Video Coding (Draft 7)).

Regarding claim 1, Chen teaches a video decoding method performed by a video decoding apparatus, the method comprising: 
parsing number information on weighted reference pictures in a reference picture list from a prediction weighted table syntax (Table 1 page 18. [0226] Coding tool parameters signaled in the PPS include the number of reference indices, [0016] According to an aspect of the present disclosure, the one or more luma weighted flags and the one or more chroma-weighted flags each refer to a list0 and a list1 of all the reference pictures, wherein the list0 includes reference pictures of a first predictor P.sub.0 of the current slice and the list1 includes reference pictures of a second predictor P.sub.1 of the current slice.); 
deriving prediction samples for a current block by performing weighted prediction on the current block based on the weighting factor-related flag information (Fig. 6: 640 Decision of using WP; 650 WP parameter estimation); 
generating residual samples based on residual information obtained from the bitstream ([0145] The residual calculation unit 204 may be configured to calculate a residual block 205 (also referred to as residual 205) based on the picture block 203 and a prediction block 265 (further details about the prediction block 265 are provided later), e.g., by subtracting sample values of the prediction block 265 from sample values of the picture block 203, sample by sample (pixel by pixel) to obtain the residual block 205 in the sample domain.); and 
reconstructing a current picture based on the prediction samples and the residual samples ([0154] The reconstruction unit 214 (e.g., adder or summer 214) is configured to add the transform block 213 (i.e. reconstructed residual block 213) to the prediction block 265 to obtain a reconstructed block 215 in the sample domain, e.g., by adding—sample by sample—the sample values of the reconstructed residual block 213 and the sample values of the prediction block 265.),
wherein the prediction weighted table syntax is ([0231] In slice header, weighted prediction parameters are signaled as pred_weight_table( ) structured as in Table 1).
Chen does not teach the following limitations, however, in an analogous art, Bross teaches deriving weighting factor-related flag information for the reference picture list based on the number information [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59].
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bross and apply them to Chen. One would be motivated as such as to improve coding efficiency.

Regarding claim 2, Chen in view of Bross teaches the video decoding method of claim 1. Bross teaches wherein a value of the number information is the same as a number of the weighted reference pictures in the reference picture list  [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 1 is applicable.

Regarding claim 3, Chen in view of Bross teaches the video decoding method of claim 1. Bross teaches wherein the weighting factor-related flag information comprises at least one of a luma_weight_10_flag syntax element or a luma_weighti1_flag syntax element  [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 1 is applicable.

Regarding claim 4, Chen in view of Bross teaches the video decoding method of claim 1. Bross teaches wherein the parsing of the weighting factor-related flag information comprises parsing n weighting factor-related flags from the prediction weighted table syntax based on a value of the number information being n  [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 1 is applicable.

Regarding claim 9, Chen in view of Bross teaches the video decoding method of claim 1. Bross teaches wherein all slices associated with the picture header in the picture have the same reference picture list  [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 1 is applicable.

Regarding claim 11, Chen teaches a video encoding method performed by a video encoding apparatus, the method comprising: 
deriving motion information on a current block ([0198] It should be noted that further operations may be applied to the derived motion vectors of current block); 
performing weighted prediction on the current block based on the motion information (and statistics of current picture and the corresponding reference picture are processed at step 650 to estimate the WP parameters. These parameters are then passed on to the encoding engine 660. Otherwise, the normal encoding is done. [0213]); 
generating weighting factor-related flag information for a reference picture list for the weighted prediction and number information on weighted reference pictures in the reference picture list (Fig. 6: 640 Decision of using WP); and
 encoding image information comprising the weighting factor-related flag information and the number information (These parameters are then passed on to the encoding engine 660. Otherwise, the normal encoding is done. [0213]), 
wherein the prediction weighted table syntax is comprised in a picture header of the image information (Table 1 page 18. [0226] Coding tool parameters signaled in the PPS include the number of reference indices). 
Chen does not teach the following limitations, however, in an analogous art, Bross teaches wherein the weighting factor-related flag information and the number information are comprised in a prediction weighted table syntax in the image information [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59].
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bross and apply them to Chen. One would be motivated as such as to improve coding efficiency.
 
Regarding claim 12, Chen in view of Bross teaches the video encoding method of claim 11. Bross teaches wherein a value of the number information is the same as a number of the weighted reference pictures in the reference picture list [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 11 is applicable.

Regarding claim 13, Chen in view of Bross teaches the video encoding method of claim 11. Bross teaches wherein the weighting factor-related flag information comprises at least one of a luma_weight_10_flag syntax element or a luma_weighti1_flag syntax element [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 11 is applicable.

Regarding claim 14, Chen in view of Bross teaches the video encoding method of claim 11. Bross teaches wherein the prediction weighted table syntax comprises n weighting factor-related flags based on a value of the number information being n [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59]. The same motivated used to combine Chen in view of Bross in claim 11 is applicable.

Regarding claim 15, Chen teaches a non-transitory computer-readable digital storage medium, storing a bitstream generated by a video encoding method ([0080] According to an aspect of the present disclosure a computer-readable storage medium having stored thereon instructions that when executed cause one or more processors configured to code video data is proposed.), the video encoding method comprising: 
deriving motion information on a current block ([0198] It should be noted that further operations may be applied to the derived motion vectors of current block);
performing weighted prediction on the current block based on the motion information (and statistics of current picture and the corresponding reference picture are processed at step 650 to estimate the WP parameters. These parameters are then passed on to the encoding engine 660. Otherwise, the normal encoding is done. [0213]); 
generating weighting factor-related flag information for a reference picture list for the weighted prediction and number information on weighted reference pictures in the reference picture list (Fig. 6: 640 Decision of using WP); and 
encoding image information to generate the bitstream, wherein the image information comprises the weighting factor-related flag information and the number information (These parameters are then passed on to the encoding engine 660. Otherwise, the normal encoding is done. [0213]),
wherein the prediction weighted table syntax is comprised in a picture header of the image information (Table 1 page 18. [0226] Coding tool parameters signaled in the PPS include the number of reference indices).
Chen does not teach the following limitations, however, in an analogous art, Bross teaches wherein the weighting factor-related flag information and the number information are comprised in a prediction weighted table syntax in the image information [7.3.2.4 Picture parameter set RBSP syntax pgs. 42-45; 7.3.7 Slice header syntax pgs. 57-59].
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Bross and apply them to Chen. One would be motivated as such as to improve coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486